Citation Nr: 0208930	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-20 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, to include as secondary to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to herbicide exposure in 
Vietnam.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure in Vietnam.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1968, with service in Vietnam from December 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The Board remanded this case back 
to the RO in July 1997, and the case has since been returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran does not suffer from a genitourinary disorder 
that is among the diseases determined to be etiologically 
related to herbicide exposure, and there is no competent 
medical evidence of a direct etiological relationship between 
a current genitourinary disorder and service.

3.  The veteran does not suffer from a gastrointestinal 
disorder that is among the diseases determined to be 
etiologically related to herbicide exposure, and there is no 
competent medical evidence of a direct etiological 
relationship between a current gastrointestinal disorder and 
service.

4.  The veteran does not suffer from a skin disorder that is 
among the diseases determined to be etiologically related to 
herbicide exposure, and there is no competent medical 
evidence of a direct etiological relationship between a 
current skin  disorder and service.

5.  The veteran has been diagnosed with PTSD, but this 
diagnosis has not been shown to be based on either 
participation in combat with the enemy during service or a 
verified in-service stressor.

6.  The veteran's initial claim for service connection was 
denied by the RO in an unappealed November 1981 rating 
decision.

7.  As there is medical evidence dated subsequent to the 
November 1981 rating decision that shows the first diagnosis 
of a low back disorder, such evidence is new and bears 
directly and substantially on the question of whether a 
current low back disorder is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  A genitourinary disorder was not incurred in or 
aggravated by service or incurred as secondary to herbicide 
exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by service or incurred as secondary to herbicide 
exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

3.  A skin disorder was not incurred in or aggravated by 
service or incurred as secondary to herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

5.  Evidence received into the record subsequent to the final 
November 1981 rating decision denying service connection for 
a back disorder is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5108, 
7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection 

A.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained all available records corresponding to 
medical treatment reported by the veteran.  The Board also 
observes that the RO has conducted stressor development in 
conjunction with the veteran's claim for service connection 
for PTSD.  While the RO has only conducted VA examinations in 
conjunction with the claim of entitlement to service 
connection for PTSD, and not in conjunction with the other 
claims, the Board finds that further examinations are not 
"necessary" in light of the provisions of 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001), as described in further detail 
below.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).   This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims and which portion of that evidence (if any) was to be 
provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 


B.  General service connection provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including malignant tumors and peptic ulcers, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001). 

C.  Entitlement to service connection for genitourinary, 
gastrointestinal, 
and skin disorders

With regard to each of these claims, the veteran has claimed 
an etiological link with Agent Orange exposure in Vietnam.  
VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (2001) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (2001).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (2001).  See 38 
C.F.R. § 3.307(a)(6)(ii) (2001).

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, any genitourinary 
disorders.  In August 2000, the veteran contacted a VA 
facility with complaints of passing a kidney stone, with a 
drop of blood.  However, neither this record nor any 
subsequent records suggest an etiological relationship 
between a current genitourinary disorder and service.

Similarly, the veteran's service medical records are entirely 
negative for complaints of, or treatment for, any 
gastrointestinal disorders.  In September 1980, the veteran 
was treated by a private doctor with complaints of nausea and 
vomiting.  In June 1981, the veteran was seen for complaints 
of esophageal burning.  During his October 1981 VA 
examination, the veteran reported a history of stomach 
cramps, with nausea and vomiting, beginning in about 1967.  
The examination revealed tenderness in the umbilicus area and 
in both lumbar areas of the abdomen. However, the examiner, 
in rendering a diagnosis, indicated that a stomach cramp 
condition was not found on examination and that an upper 
gastrointestinal x-ray series was within normal limits.  A 
June 1984 barium enema study revealed minimal diverticulosis, 
while upper gastrointestinal x-rays revealed minimal findings 
suggestive of ulcer disease without any objective evidence of 
ulceration at the present time.  A January 1988 VA x-ray 
revealed mild tertiary contractions of the esophagus and 
minimal scarring of the duodenal bulb consistent with prior 
peptic ulcer disease.  None of these records suggest an 
etiological relationship between a current genitourinary 
disorder and service.

During service, in February 1966, the veteran was treated for 
a rash on his face.
In July 1967, the veteran was treated for a rash in the 
crotch area.  Tinea versicolor was noted on his May 1968 
separation examination report.  An October 1998 VA 
examination, however, was entirely negative for any skin 
disorders.  In June 1981, the veteran was seen by a private 
doctor with complaints of an erythematous rash, and his hands 
were noted to be slightly swollen.  A June 1993 VA evaluation 
revealed intermittent skin rashes; while the examiner 
rendered a diagnosis of exposure to Agent Orange, no 
indication was given of whether this diagnosis encompassed a 
skin disability.  Additionally, the veteran was treated for 
eczematous dermatitis at a VA facility in March and June of 
2000.  However, the post-service medical records indicating a 
current skin disorder do not suggest an etiological 
relationship between such a disorder and service.

With regard to each of the claimed disorders described in 
this section, the Board initially observes that the veteran 
has not been diagnosed with any of the diseases listed in 38 
C.F.R. § 3.309(e) (2001), such as chloracne (or another 
acneform disease consistent with chloracne), non-Hodgkin's 
lymphoma, or porphyria cutanea tarda.  As such, the 
regulations concerning herbicide exposure and the subsequent 
development of certain diseases do not apply in this case, 
and the veteran's claims must be considered solely as direct 
service connection claims.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

That having been noted, the veteran has submitted no 
competent medical evidence suggesting a direct etiological 
relationship between his claimed genitourinary, 
gastrointestinal, and skin disorders and service.  The Board 
acknowledges that the veteran was treated for skin 
symptomatology during service, but none of his post-service 
records indicate that a current disorder is etiologically 
related to such symptomatology.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in reaching a determination on a 
claim for service connection).  

Given the absence of evidence relating the veteran's current 
disorders to service, an examination addressing the nature 
and etiology of such disorders is not "necessary" under 38 
U.S.C.A. § 5103A(d) (West Supp. 2001).  In this regard, the 
Board observes that there is no reasonable possibility that a 
VA examination would demonstrate an etiological relationship 
between the claimed disorders and service.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as articulated during his 
October 1995 RO hearing and his March 1997 Travel Board 
hearing.  However, the veteran has not been shown to possess 
the requisite medical training, credentials, or other 
expertise necessary to render a diagnosis or a competent 
opinion as to medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
As such, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value.

Overall, the competent medical evidence of record reflects 
that the veteran has not been diagnosed with genitourinary, 
gastrointestinal, or skin disorders that are among the 
disabilities that have been determined to be etiologically 
related to herbicide exposure in Vietnam, and there is no 
competent medical evidence suggesting a direct etiological 
relationship between such disorders and service.  As the 
preponderance of the evidence is against the veteran's claims 
for those disorders, these claims must be denied.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).   

D.  Entitlement to service connection for PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  The veteran was 
first noted to be "experiencing signs and symptoms" of PTSD 
in a June 1987 private medical statement.  Also, two VA 
psychiatric examinations from November 1999 (conducted at 
private facilities) revealed PTSD.  The Board is therefore 
fully satisfied that the veteran has a current diagnosis of 
PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal (with 60 device), 
two overseas bars, and a rifle expert commendation.  There is 
no indication of receipt of such combat-related citations as 
the Purple Heart Medal or the Combat Infantryman Badge.  
Additionally, the veteran's military records indicate that 
his principal in-service duty entailed working as a field 
radio mechanic.  Moreover, the veteran's service medical 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting combat.  In short, there is 
no evidence of record to suggest the veteran's participation 
in combat with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, in a March 1994 statement, the veteran reported 
stressors including the death of a fellow soldier named 
"Petey," viewing human remains after a mortar attack, 
participating in secret missions in Laos, and an air attack 
with Napalm dropped.  

In view of this lay evidence, the RO requested verification 
of the veteran's reported stressors from the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center).  In February 2001, the Unit Records Center 
informed the RO that there was insufficient stressor 
information for effective research by that office.  The 
veteran was subsequently informed of the need for more 
detailed stressor information in an April 2002 Supplemental 
Statement of the Case, but no response has since been 
received.  The Board therefore finds that no further efforts 
by the RO as to stressor development are necessary.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a verified stressor 
from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001) regarding the resolution of doubt in the veteran's 
favor are not applicable.

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2001).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In a November 1981 rating decision, the RO denied service 
connection for a back disorder on the basis that the evidence 
of record did not show a current and chronic back disability.  
The RO cited to an October 1981 VA examination report, which 
contains a specific notation that no back disability was 
present.  The veteran was notified of this rating decision in 
December 1981 but did not respond in any manner within one 
year of notification.  

As such, the November 1981 rating decision is final under 
38 U.S.C.A. § 7105(c) (West 1991), and the veteran's claim 
may be reopened only on the basis of new and material 
evidence.  In this regard, the Board observes that 
subsequently obtained evidence reflects frequent treatment 
for low back pain, and degenerative changes of the lumbar 
spine were first revealed by x-rays in January 1988.  This 
evidence is new to the record, and the fact that such 
evidence now confirms a low back disability means that this 
evidence is not merely duplicative of prior evidence but 
instead bears directly and substantially on the question of a 
current disability and its relationship to service.   As 
such, these records constitute new and material evidence, and 
the veteran's claim for service connection for a low back 
disorder is therefore reopened.  To that extent, the appeal 
is granted.

Having reopened the veteran's claim, the Board will turn to 
the question of whether further assistance is required on the 
part of the VA before a determination can be made on the 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2001).  The Board has determined that the presently 
constituted evidence of record is insufficient to reach a 
determination on the veteran's reopened claim, and the Board 
has thus requested additional development in accordance with 
the newly enacted provisions of 38 C.F.R. § 19.9 (2001).  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  The determination 
of whether entitlement to service connection is ultimately 
warranted for a low back disorder will be the subject of a 
separate and forthcoming Board decision.



ORDER

The claim of entitlement to service connection for a 
genitourinary disorder, to include as secondary to herbicide 
exposure in Vietnam, is denied.

The claim of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to 
herbicide exposure in Vietnam, is denied.

The claim of entitlement to service connection for a skin 
disorder, to include as secondary to herbicide exposure in 
Vietnam, is denied.

The claim of entitlement to service connection for PTSD is 
denied.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

